Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
The office notes that the references cited on the IDS(s) were only considered to the extent that they were provided in the English language. 
Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the main body is provided with an axial middle hole and a middle side surface connecting part, and is through from a side surface by means of the side surface connecting part”. The phrasing of “and is through from a side surface by means of the side surface connecting part” is unclear and indefinite
Claim 1 recites, “a hole cavity is formed in the front portion of the axial middle hole of the main body, and the hole cavity is provided with internal threads used for being connected to an original tire inflating valve; an outer conical surface is arranged on the front portion of the core, the front portion, comprising the outer conical surface, of the core protrudes out of the front end of the hole cavity of the main body” (emphasis added).
To begin there is insufficient antecedent basis for “the front portion of the axial middle hole” and “the front portion of the core” in the claim.
Second, it is unclear and indefinite which “the front portion” is being referred to.
Claim 1 recites the limitation "the tail end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the opening".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites, “wherein the side surface connecting part is a connecting hole or threaded connecting column” and “a through hole is formed in the threaded connecting column”. Accordingly, claim 2 presents both an alternative arrangement (i.e. connecting hole or threaded connecting column) and a singular arrangement (i.e. the threaded connecting column). Such phrasing is unclear and indefinite.
Claim 3 recites the limitation "the inner cylinder".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the tail part".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the front part of the main cylinder".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the sealing ring".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites that, “the core holder is provided with an inner cylindrical surface, and the inner cylindrical surface and the main cylinder of the core are in clearance fit with mutual rotation”. Claim 5 depends from claim 3. Claim 3 necessitates that the core holder is mounted in the main body in an interreference fit manner. 
The term “generally” in claim 7is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "the transition section".  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 8, the phrase "can be" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753